Citation Nr: 1142814	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of septoplasty.


REPRESENTATION

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from July 1984 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which, in part, denied service connection for deviated nasal septum (residuals of septoplasty), and denied increased ratings for sinusitis and degenerative arthritis of the lumbar spine.  In October 2007, the Veteran disagreed with the denial of service connection for the residuals of the septoplasty, and the ratings assigned to his sinusitis and lumbar spine disability.  A statement of the case pertaining to all three issues was provided to the Veteran in June 2008.  In his Appeal to Board of Veterans Appeals (VA Form 9), the Veteran indicated that he read the SOC and only wanted to appeal the issue of service connection for residuals of septoplasty.

The Veteran's representative in September 2009 continued to argue for increased ratings for his sinusitis and lumbar spine disability, as well as for service connection for the residuals of septoplasty.  In regard to the arguments for increased ratings for his sinusitis and lumbar disability, the representative's September 2009 statement is well beyond the time limits to perfect an appeal to these issues.  See 38 C.F.R. 
§§ 20.302, 20.303, 20.304, 20.305, 20.306 (2011).  Moreover, as the RO did not take any action to indicate to the Veteran that these issues remained on appeal, the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the United States Court of Appeals for Veterans Claims (Court)'s holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to these issues.  As such, the only issue on appeal before the Board is entitlement to service connection for residuals of septoplasty, to include nasal septal perforation.



FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran underwent septoplasty during service and his currently diagnosed nasal septal perforation, to include rhinitis sicca and sores, cannot be disassociated from such in-service surgery. 


CONCLUSION OF LAW

Nasal septal perforation, to include rhinitis sicca and sores, is due to disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for nasal septal perforation, to include rhinitis sicca, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board initially finds that the Veteran has a current disability of nasal septal perforation post nasal septoplasty, rhinitis sicca, and sores on his nose, as noted in a November 2006 VA treatment record.  Such examination also revealed a 2-millimeter (mm) perforation at Kesslebach's area of the nasal septum.   

The Veteran's service treatment records reflect that, in December 2001, he underwent a septoplasty, bilateral functional endoscopic ethmoidectomy, maxillary antrostomy, and sphenoidotomy.   

Therefore, the relevant inquiry is whether the Veteran's diagnoses of nasal septal perforation post nasal septoplasty, rhinitis sicca, and sores are related to his in-service surgery.  In this regard, the November 2006 VA physician, in providing the diagnosis, indicates that the perforation was a residual of the in-service septoplasty.  Additionally, he noted that the Veteran had a past history of a nasal septoplasty with long standing irritation and a non-healing ulceration in a little area.  The Veteran's physician further stated that, since the nasal septoplasty, the Veteran had a crusting sore nose on both sides of the nose that bleeds occasionally.  Moreover, the Veteran, in his October 2007 notice of disagreement, described residual manifestations that include irritation, abnormal drying of the nasal passages, and sores on his nose.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

Here, there is no disputing that the November 2006 VA examiner's opinion is at least partly favorable to the claim.  Moreover, the examiner's diagnoses, together with the documented evidence of surgery in service and the Veteran's lay statements regarding residual manifestations, supports a grant of service connection.  As such, resolving all reasonable doubt in his favor, the Board finds that the Veteran underwent a septoplasty during service and his currently diagnosed nasal septal perforation, to include rhinitis sicca, cannot be disassociated from such in-service surgery.  As such, service connection is warranted. 
 

ORDER

Service connection for nasal septal perforation, to include rhinitis sicca, is granted.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


